Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Henry Taylor, Jr., Appellant                           Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 40623-
No. 06-13-00078-CR         v.                          B). Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Carter
The State of Texas, Appellee                           participating.  Dissenting Opinion by
                                                       Justice Carter.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Henry Taylor, Jr., pay all costs of this appeal.




                                                       RENDERED DECEMBER 13, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk